 

SECURITIES SETTLEMENT AGREEMENT

 

This SECURITIES SETTLEMENT AGREEMENT (the “Agreement”), dated as of June 27,
2018, is by and among MagneGas Corporation, a Delaware corporation with offices
located at 11885 44th St. N. Clearwater, FL 33762 (the “Company”) and Maxim
Group, LLC (“Maxim”).

 

RECITALS

 

  A. Maxim is entitled to certain placement agent fees from the Company in the
aggregate amount of $556,016 (the “Agency Fee”) arising from the consummation of
that certain convertible preferred transaction dated as of June 12, 2017 of the
Company, pursuant to that certain engagement letter by and between the Company
and Maxim (“Engagement Agreement”).         B. The Company and Maxim desire to
enter into this transaction for the Company to issue to Maxim 817,670 shares of
Preferred Stock (as defined below) in satisfaction and payment in full of
payment of the Agency Fee.         C. The issuance of the shares of the
Preferred Stock is being made pursuant to a currently effective shelf
registration statement on Form S-3, which includes the Preferred Stock
registered thereunder (Registration Number 333-207928) (the “Registration
Statement”), which Registration Statement has been declared effective in
accordance with the Securities Act of 1933, as amended (the “1933 Act”), by the
United States Securities and Exchange Commission (the “SEC”).         D. The
Company has authorized a new series of convertible preferred stock of the
Company designated as “Series F Convertible Preferred Stock”, $0.001 par value,
the terms of which are set forth in the certificate of designation for such
series of Preferred Stock (the “Certificate of Designations”) in the form
attached hereto as Exhibit A (together with any convertible preferred shares
issued in replacement thereof in accordance with the terms thereof, the
“Preferred Stock”), which Preferred Stock shall be convertible into shares of
the Company’s common stock (“Common Stock”) (such shares of Common Stock
issuable pursuant to the terms of the Certificate of Designations, including,
without limitation, upon conversion or otherwise, collectively, the “Conversion
Shares”), in accordance with the terms of the Certificate of Designations.      
  E. The Preferred Stock and the Conversion Shares are collectively referred to
herein as the “Securities”.

 

 

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the recitals above incorporated herein by
this reference and the mutual covenants contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Maxim hereby agree as follows:

 

1. ISSUANCE OF PREFERRED STOCK IN SATISFACTION OF AGENCY FEE.

 

(a) Issuance of Preferred Stock. In satisfaction in full of the payment of the
Agency Fee to Maxim, the Company shall issue to Maxim on the Closing Date (as
defined below) 817,670 shares of Preferred Stock.

 

(b) Closing. The closing (the “Closing”) of the purchase of the Preferred Stock
by Maxim shall occur at the offices of Ellenoff Grossman & Schole LLP. The date
and time of the Closing (the “Closing Date”) shall be 10:00 a.m., New York time,
on the first (1st) Business Day (as defined below) after the date hereof. As
used herein “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks in New York, New York are authorized or required
by law to remain closed.

 

2. MAXIM’S REPRESENTATIONS AND WARRANTIES.

 

Maxim represents and warrants to the Company with respect to only itself that,
as of the date hereof and as of the Closing Date:

 

(a) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of Maxim and shall constitute the legal, valid
and binding obligations of Maxim enforceable against Maxim in accordance with
its respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies. 

 

(b) No Conflicts. The execution, delivery and performance by Maxim of this
Agreement and the consummation by Maxim of the transactions contemplated hereby
will not (i) result in a violation of the organizational documents of Maxim, or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Maxim is a party, or (iii) result in
a violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to Maxim, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which could not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of Maxim to perform its
obligations hereunder. 

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to Maxim that, as of the date hereof and as
of the Closing Date:

 

2

 

 

(a) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
to issue the Securities in accordance with the terms hereof and thereof. The
execution and delivery of this Agreement by the Company, and the consummation by
the Company of the transactions contemplated hereby (including, without
limitation, the issuance of the shares of Preferred Stock and the reservation
for issuance of the Conversion Shares issuable upon conversion of the shares of
Preferred Stock) have been duly authorized by the Company’s board of directors
and (other than (x) the filing with the SEC of the prospectus supplement related
to the Securities required by Rule 424(b) under the 1933 Act (the “Prospectus
Supplement”) supplementing the base prospectus forming part of the Registration
Statement (such base prospectus as so supplemented, the “Prospectus”) and (y)
any other filings as may be required by any state securities agencies
(collectively, the “Required Filings”)) no further filing, consent or
authorization is required by the Company, its subsidiaries, their respective
boards of directors or their stockholders or other governing body. This
Agreement has been duly executed and delivered by the Company, and constitutes
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with its respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law. The Certificate of Designations in
the form attached hereto as Exhibit A will be filed with the Delaware Secretary
of State and will be in full force and effect as of the Closing, enforceable
against the Company in accordance with its terms and will not have been amended
as of the Closing.

 

(b) Issuance of Securities. The issuance of the shares of Preferred Stock is
duly authorized and shall be validly issued, fully paid and non-assessable and
free from all preemptive or similar rights, mortgages, defects, claims, liens,
pledges, charges, taxes, rights of first refusal, encumbrances, security
interests and other encumbrances (collectively “Liens”) with respect to the
issuance thereof. As of the Closing, the Company shall have reserved from its
duly authorized capital stock not less than the sum of 100% of the maximum
number of Conversion Shares issuable upon conversion of the shares of Preferred
Stock as of the date hereof, and any such conversion shall not take into account
any limitations on the conversion of the Preferred Stock set forth in the
Certificate of Designations). Upon issuance or conversion in accordance with the
Preferred Stock, the Conversion Shares, when issued, will be validly issued,
fully paid and non-assessable and free from all preemptive or similar rights or
liens with respect to the issue thereof, with the holders being entitled to all
rights accorded to a holder of Common Stock. The issuance of the shares of
Preferred Stock and Conversion Shares has been registered under the 1933 Act and
are being issued pursuant to the Registration Statement and as such are freely
transferable and freely tradable by Maxim without restriction, whether by way of
registration or some exemption therefrom. The Registration Statement is
effective and available for the issuance of the Securities thereunder and the
Company has not received any notice that the SEC has issued or intends to issue
a stop-order with respect to the Registration Statement or that the SEC
otherwise has suspended or withdrawn the effectiveness of the Registration
Statement, either temporarily or permanently, or intends or has threatened in
writing to do so. The Registration Statement and any prospectus included
therein, including the Prospectus, complied in all material respects with the
requirements of the 1933 Act, and the documents incorporated by reference into
the Registration Statement when filed, complied in all material respects with
the requirements of the 1934 Act and, in each case, with the rules and
regulations of the SEC promulgated under the 1933 Act or the 1934 Act, as the
case may be. At the time the Registration Statement and any amendments thereto
became effective the Registration Statement and any amendments thereto complied
with and, upon the filing of the Prospectus Supplement after the date of this
Agreement the Registration Statement, will comply in all material respects with
the requirements of the 1933 Act and will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading. The Prospectus and
any amendments or supplements thereto, at the time the Prospectus or any
amendment or supplement thereto was issued and the Prospectus Supplement at the
Closing Date, complied and will comply, as the case may be, in all material
respects with the requirements of the 1933 Act and did not, and will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The Company meets all of the
requirements of General Instruction I.B.6 for the use of Form S-3 under the 1933
Act for the offering and sale of the Securities contemplated by this Agreement,
and the SEC has not notified the Company of any objection to the use of the form
of the Registration Statement pursuant to Rule 401(g)(1) under the 1933 Act. The
Registration Statement meets the requirements set forth in Rule 415(a)(1)(x)
under the 1933 Act.

 

3

 

 

(c) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby (including, without limitation, the issuance of the shares of Preferred
Stock and issuance of the Conversion Shares issuable upon conversion of the
shares of Preferred Stock) will not (i) result in a violation of the Certificate
of Incorporation (as defined below) (including, without limitation, any
certificate of designation contained therein), Bylaws (as defined below),
certificate of formation, memorandum of association, articles of association,
bylaws or other organizational documents of the Company or any of its
subsidiaries, or any capital stock or other securities of the Company or any of
its subsidiaries, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) in any respect
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including, without limitation,
foreign, federal and state securities laws and regulations and the rules and
regulations of the Nasdaq Capital Market (the “Principal Market”) and including
all applicable foreign, federal and state laws, rules and regulations)
applicable to the Company or any of its subsidiaries or by which any property or
asset of the Company or any of its subsidiaries is bound or affected. 

 

(d) Affirmation of Prior Reps and Warranties. The Company represents and
warrants that the applicable representations and warranties made by the Company
pursuant to that certain placement agency agreement, dated March 7, 2017, remain
true and correct as of the date hereof.

 

4. COVENANTS.

 

(a) Listing. The Company shall promptly secure the listing or designation for
quotation (as the case may be) of all of the Conversion Shares upon each
national securities exchange and automated quotation system, if any, upon which
the Common Stock is then listed or designated for quotation (as the case may be)
(subject to official notice of issuance) and shall maintain such listing or
designation for quotation (as the case may be) of all Conversion Shares from
time to time issuable under the terms of this Agreement on such national
securities exchange or automated quotation system.

 

4

 

 

(b) Pledge of Securities. Notwithstanding anything to the contrary contained in
this Agreement, the Company acknowledges and agrees that the Securities may be
pledged by an Investor in connection with a bona fide margin agreement or other
loan or financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Investor effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement. The Company hereby agrees to
execute and deliver such documentation as a pledgee of the Securities may
reasonably request in connection with a pledge of the Securities to such pledgee
by an Investor. 

 

(c) Reservation of Shares. So long as any of the shares of Preferred Stock
remain outstanding, the Company shall take all action necessary to at all times
have authorized, and reserved for the purpose of issuance, no less than the sum
of 100% of the maximum number of shares of Common Stock issuable upon conversion
of all the shares of Preferred Stock then outstanding (assuming for purposes
hereof that all of the shares of Preferred Stock have been exercised in full,
(y) the shares of Preferred Stock are convertible at a conversion price equal to
the Alternate Conversion Price (as defined in the Certificate of Designations),
and (z) any such conversion shall not take into account any limitations on the
conversion of the shares of Preferred Stock set forth in the Certificate of
Designations). 

 

(d) Conversion and Exercise Procedures. The form of Conversion Notice (as
defined in the Certificate of Designations) included in the Certificate of
Designations set forth the totality of the procedures required of Maxim in order
to convert the Preferred Stock into shares of Common Stock. No legal opinion,
other information or instructions shall be required of Maxim to convert their
Preferred Shares, respectively. The Company shall honor conversions of the
Preferred Shares and shall deliver the Conversion Shares in accordance with the
terms, conditions and time periods set forth in the Certificate of Designations.

 

(e) Regulation M. The Company will not take any action prohibited by Regulation
M under the 1934 Act, in connection with the distribution of the Securities
contemplated hereby. 

 

5. REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

 

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the shares of Preferred Stock and
Conversion Shares in which the Company shall record the name and address of the
person in whose name the shares of Preferred Stock and Conversion Shares have
been issued (including the name and address of each transferee), the aggregate
number of shares of Preferred Stock and the number of Conversion Shares issuable
pursuant to the terms of the Certificate of Designations with respect to the
shares of Preferred Stock held by such Person. The Company shall keep the
register open and available at all times during business hours for inspection of
any Maxim or its legal representatives. 

 

5

 

 

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its Transfer Agent and any subsequent transfer agent in a form
acceptable to Maxim (the “Irrevocable Transfer Agent Instructions”) to issue
certificates or credit shares to the applicable balance accounts at DTC,
registered in the name of Maxim or its respective nominee(s), for the (i) shares
of Preferred Stock; and (ii) Conversion Shares in such amounts as specified from
time to time by Maxim to the Company upon conversion of the Preferred Stock into
shares of Common Stock. The Company represents and warrants that no instruction
other than the Irrevocable Transfer Agent Instructions referred to in this
Section 5(b) will be given by the Company to its transfer agent with respect to
the Securities, and that the Securities shall otherwise be freely transferable
on the books and records of the Company, as applicable, to the extent provided
in this Agreement. If Maxim effects a sale, assignment or transfer of the
Conversion Shares, the Company shall permit the transfer and shall promptly
instruct its transfer agent to issue one or more certificates or credit shares
to the applicable balance accounts at DTC in such name and in such denominations
as specified by Maxim to effect such sale, transfer or assignment. All
Securities shall be issued without any restrictive legend in accordance with
Section 5(c) below. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to Maxim. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5(b) will be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section 5(b), that
Maxim shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required. The Company shall cause its counsel to
issue the legal opinion referred to in the Irrevocable Transfer Agent
Instructions to the Company’s transfer agent upon each conversion of shares of
the Preferred Stock (unless such issuance covered by a prior legal opinion
previously delivered to the Transfer Agent), and (ii) on each date a
registration statement with respect to the issuance or resale of any of the
Securities is declared effective by the SEC. Any fees (with respect to the
transfer agent, counsel to the Company or otherwise) associated with the
issuance of such opinion or the removal of any legends on any of the Securities
shall be borne by the Company. 

 

(c) Legends. Certificates and any other instruments evidencing the Securities
shall not bear any restrictive or other legend.

 

(d) FAST Compliance. While any shares of Preferred Stock remain outstanding, the
Company shall maintain a transfer agent that participates in the DTC Fast
Automated Securities Transfer Program.

 

6. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby, and hereby irrevocably waives, and agrees not
to assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. Nothing contained herein shall be deemed or operate to
preclude Maxim from bringing suit or taking other legal action against the
Company in any other jurisdiction to collect on the Company’s obligations to
Maxim or to enforce a judgment or other court ruling in favor of Maxim. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, OR ANY TRANSACTION
CONTEMPLATED HEREBY. 

 

6

 

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof. 

 

(c) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found. 

 

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s). 

 

(e) Entire Agreement; Amendments. Except as set forth in Section 3(d) hereof,
this Agreement supersedes all other prior oral or written agreements between
Maxim and the Company contains the entire understanding of the parties solely
with respect to the matters covered herein. For clarification purposes, the
Recitals are part of this Agreement and the Engagement Agreement remains in full
force and effect. No provision of this Agreement may be amended or waived other
than by an instrument in writing signed by the Company and Maxim. 

 

7

 

 

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or electronic mail; or (iii) one (1) Business Day after deposit
with an overnight courier service with next day delivery specified, in each
case, properly addressed to the party to receive the same. The addresses,
facsimile numbers and e-mail addresses for such communications shall be: 

 

If to the Company:

 

MagneGas Corporation
11885 44th St. N.
Clearwater, FL 33762
Telephone: (727) 934-3448
Facsimile: (727) 290-4941
Attention: Chief Financial Officer
E-Mail: scottmahoney@magnegas.com

 

If to the Transfer Agent:

 

Corporate Stock Transfer, Inc.
3200 Cherry Creek Drive South, #430
Denver, CO 80209
Telephone: (303) 282-4800
Facsimile: (303) 282-5800
Attention: Karen Naughton
E-Mail: knaughton@corporatestock.com

 

If to Maxim:

 

Maxim Group, LLC
405 Lexington Avenue, 2nd Floor
New York, New York 10174
Attn: James Siegel, General Counsel

 

or to such other address, e-mail address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and, with respect to each facsimile
transmission, an image of the first page of such transmission or (C) provided by
an overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

8

 

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of any of shares of Preferred Stock. The Company shall
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of Maxim. Maxim may assign some or all of its rights
hereunder in connection with any transfer of any of its Securities without the
consent of the Company, in which event such assignee shall be deemed to be Maxim
hereunder with respect to such assigned rights. 

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, other than the Indemnitees referred to in Section. 

 

(i) Survival. The representations, warranties, agreements and covenants shall
survive the Closing. Maxim shall be responsible only for its own
representations, warranties, agreements and covenants hereunder. 

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby. 

 

(k) Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
that occur with respect to the Common Stock after the date of this Agreement. 

 

(l) Remedies. Maxim and in the event of assignment by Maxim of its rights and
obligations hereunder, each holder of Securities, shall have all rights and
remedies set forth in this Agreement and all rights and remedies which such
holders have been granted at any time under any other agreement or contract and
all of the rights which such holders have under any law. Any person having any
rights under any provision of this Agreement shall be entitled to enforce such
rights specifically (without posting a bond or other security), to recover
damages by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under this Agreement, any remedy at law would inadequate relief
to Maxim. The Company therefore agrees that Maxim shall be entitled to specific
performance and/or temporary, preliminary and permanent injunctive or other
equitable relief from any court of competent jurisdiction in any such case
without the necessity of proving actual damages and without posting a bond or
other security. The remedies provided in this Agreement shall be cumulative and
in addition to all other remedies available under this Agreement, at law or in
equity (including a decree of specific performance and/or other injunctive
relief). 

 

9

 

 

IN WITNESS WHEREOF, Maxim and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.

 

  COMPANY:         MAGNEGAS CORPORATION         By: /s/Ermanno Santilli   Name:
Ermanno Santilli   Title: Chief Executive Officer

 

10

 

 

IN WITNESS WHEREOF, Maxim and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.

 

  MAXIM GROUP, LLC                       By:

/s/ Clifford A. Teller

  Name: Clifford A. Teller   Title: Executive Managing Director, Head of
Investment Banking

 

11

 

 

Exhibit A

Certificate of Designations – Series F Convertible Preferred Stock

 



 12 

 

 

